Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 27, 2019                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160375(20)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  JENNIFER BARTLETT, MICHAEL MCKINNEY,                                                                 Elizabeth T. Clement
  MARY MCKINNEY, MAX LORINCZ, and                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
  ERICA CHITTENDON,
            Plaintiffs-Appellants,
                                                                    SC: 160375
  v                                                                 COA: 348294
                                                                    Ct of Claims: 17-000325-MM
  STATE OF MICHIGAN, DEPARTMENT OF
  HEALTH AND HUMAN SERVICES,
  DEPARTMENT OF HEALTH AND HUMAN
  SERVICES DIRECTOR, HERMAN MCCALL,
  HOLY CROSS CHILDREN SERVICES,
  BETHANY CHRISTIAN SERVICES,
  BETHANY CHRISTIAN SERVICES OF
  MICHIGAN, KERRY JIPPING, CODY MAYHEM,
  and ANDREA HAGEN,
             Defendants-Appellees.
  __________________________________________/

         On order of the Chief Justice, the motion of the state defendants-appellees to extend
  the time for filing their answer to the application for leave to appeal is GRANTED. The
  answer will be accepted as timely filed if submitted on or before December 10, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 27, 2019

                                                                               Clerk